                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

  UNITED STATES OF AMERICA,                    )
                                               ) Criminal Action No. 6:17-CR-70-SS-2-CHB
          Plaintiff,                           )
                                               )
  v.                                           )          ORDER ADOPTING
                                               )       RECOMMENDATION OF
  KIM MYRICK,                                  )   ACCEPTANCE OF GUILTY PLEA
                                               )
          Defendant.                           )
                                        *** *** *** ***
        This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

filed by United States Magistrate Judge Hanly A. Ingram. [R. 580] Defendant Kim Myrick

personally consented to plead before the United States Magistrate Judge and to having the

Magistrate Judge conduct a Rule 11 hearing and issue a recommendation concerning the

acceptance of his guilty plea. [R. 581] At the hearing, the Magistrate Judge determined that

Defendant was competent to plead, advised him of all applicable rights, and determined that he

was aware of the potential penalties, as well as the sentencing process. [R. 579] The Magistrate

Judge concluded that Defendant pleaded guilty to Count One of the Second Superseding

Indictment in a knowing, voluntary, and intelligent fashion. Id. He recommended that the Court

accept Defendant’s guilty plea and adjudge him guilty of Count One of the Indictment. [R. 580;

579]

       The Recommendation instructed the parties to file any specific written objections within

three (3) days, or else waive the right to further review. [R. 580] Neither party has objected to the

Recommendation, and the time to do so has now passed.




                                                 1
       Upon review, the Court is satisfied that Defendant knowingly and competently pleaded

guilty to Count One of the Second Superseding Indictment and that an adequate factual basis

supports the plea as to each essential element of the offense charged. Accordingly, the Court

being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       1.     The Magistrate Judge’s Recommendation of Acceptance of Guilty Plea [R. 580] is

              ADOPTED as the opinion of the Court.

       2.     Defendant Kim Myrick is ADJUDGED guilty of Count One of the Second

              Superseding Indictment.

       3.     Defendant’s jury trial and all other pre-trial proceedings are CANCELLED and

              STRICKEN from the Court’s active docket.

       4.      A Sentencing Order shall be entered promptly.

       This the 14th day of July, 2021.


                                                         CLARIA HORN BOOM,
                                                         UNITED STATES DISTRICT COURT JUDGE
                                                         EASTERN AND WESTERN DISTRICTS OF
                                                         KENTUCKY




                                                2
